IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


Michael John Piskanin, Jr.,                 : No. 61 MAP 2014
                               Appellant    :
                                            :
              v.                            :
                                            :
Kathleen Kane Individually and as           :
Attorney General of Commonwealth of         :
Pennsylvania,                               :
                           Appellee         :


                                           ORDER


PER CURIAM                                           FILED: November 6, 2014


       AND NOW, this 6th day of November, 2014, the above captioned appeal is

quashed for failure to file a brief.